DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 10, 2021 in which claims 1, 4, 5, 6, 14, 15, 16, 17, 21, 22, and 42 have been amended.  Claims 7, 27, 36, 47, and 56 are canceled.  Therefore, claims 1-6, 8-26, 28-35, 37-46, 48-55, and 57-62 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-26, 28-35, 37-46, 48-55, and 57-62 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea of analyzing health and medical data.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).

a personalized health monitoring device communicatively-coupled to a client device, wherein the personalized health monitoring device is configured to measure health related information of an individual associated with the client device; and
store the measured health related information in a database; a data aggregation and analysis component implemented at least partially using electronic circuits, including:
a non-transitory computer readable storage;
a front end coupled to a communication link, the front end comprising an interface configured to receive data or information from the client device, the database, an insurance provider device, and one or more data sources;
an identification engine coupled to the front end, wherein the identification engine is configured to: receive user information provided by the client device; and authenticate an identity of an individual associated with the client device based on the user information; 
a customization engine coupled to the front end, wherein the customization engine is configured to receive information provided by the insurance provider device indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy;
a filter engine coupled to the one or more data sources and the non-transitory computer readable storage, wherein the filter engine is configured to: obtain information comprising medical, health or drug-related data from the one or more data sources and the measured health related information from the database,
filter the obtained information to reduce the medical, health, or drug- related data; 
generate a changeable, customized data set based on at least the identity of the individual, the obtained information from the one or more data sources, and the measured health related information and the type of insurance policy; and
update, in real-time, the customized data set in response to receiving modified information from the one or more data sources;
a decision engine coupled to the filter engine, wherein the decision engine is configured to determine an insurability risk metric that represents the individual's estimated health assessment relevant to the particular type of insurance policy and based on the generated customized data set; 
wherein the one or more data sources include at least one real-time data source that is updated on a continual basis; and
wherein the one or more data sources include an insurance claim data source, a pharmaceutical data source, a behavior data source, a clinical data source, a telematics data source, a law enforcement or government data source, a weather or disaster data source, or a third party data source; together describe the abstract idea of analyzing health and medical data and correspond to a method of organizing human activity (commercial interaction).  Other than reciting a “circuit”, “storage”, “interface”, and “device”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “circuit”, “storage”, “interface”, and “device” language; “receiving”, “updating”, “filtering”, and “determining” in the context of this claim encompass collecting and analyzing data 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “circuit”, “storage”, “interface”, and “device”, to perform the “receiving”, “updating”, “filtering”, and “determining” steps.  The “circuit”, “storage”, “interface”, and “device”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “updating”, “filtering”, and “determining”  steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements 
Similar arguments can be extended to the other independent claims 22, 42, and 62, thus, they are rejected on similar grounds as claim 1.
Dependent claims 2-6, 8-21, 23-26, 28-35, 37-41, 43-46, 48-55, and 57-61 further define the abstract idea that is present in their respective independent claims 1, 22, and 42, thus, they correspond to certain Methods of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-6, 8-21, 23-26, 28-35, 37-41, 43-46, 48-55, and 57-61 are directed to an abstract idea.  Therefore, claims 1-6, 8-26, 28-35, 37-46, 48-55, and 57-62 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 13-20, 22-26, 28, 30, 32-35, 37-40, 42-46, 48, 50, 53-55, 57-60, and 62 are rejected under 35 U.S.C. § 103 as being unpatentable over Peak, U.S. Patent Application Publication Number 2011/0161100; in view of McClung, U.S. Patent Application Publication Number 2014/0074510; in view of Li, U.S. Patent Application Publication Number 2009/0216747.
As per claim 1, Peak explicitly teaches:
a personalized health monitoring device communicatively-coupled to a client device, wherein the personalized health monitoring device is configured to measure health related information of an individual associated with the client device; and (Peak at para. 84) (disclosing a biometric monitoring device for obtaining or measuring an individual's health related data).
store the measured health related information in a database; a data aggregation and analysis component implemented at least partially using electronic circuits, including: (Peak at para. 68) ("The memory interface, the one or more processors, and/or the peripherals interface can be separate components or can be integrated in one or more integrated circuits.")

	a front end coupled to a communication link, the front end comprising an interface configured to receive data or information from the client device, the database, an insurance provider device, and one or more data sources; (Peak at paras. 17 and 23) (mobile device and insurance provider devices may receive and transmit data)
	an identification engine coupled to the front end, wherein the identification engine is configured to: receive user information provided by the client device; and authenticate an identity of an individual associated with the client device based on the user information; (Peak at para. 27) (disclosing a functionality to verify or authenticate the identity of the user so that the insurance company can verify that the data was collected from the correct user)
	a customization engine coupled to the front end, wherein the customization engine is configured to receive information provided by the insurance provider device indicative of a request for an insurability risk assessment for the individual that is associated with a particular type of insurance policy; (Peak at paras. 6, 20-21, and 60) (disclosing that the server may transmit a request for an insurability risk assessment based on a medical condition that is associated with an insurance underwriter and to determine insurability)
	a filter engine coupled to the one or more data sources and the non-transitory computer readable storage, wherein the filter engine is configured to: obtain information comprising medical, health or drug-related data from the one or more data sources and the measured health related information from the database, (Peak at para. 97) 
	filter the obtained information to reduce the medical, health, or drug- related data; (Peak at paras. 27 and 97) (disclosing that health data can be collected and filtered or analyzed to reduce them to smaller sets based on the identity of the individual and the type of insurance policy)
	generate a changeable, customized data set based on at least the identity of the individual, the obtained information from the one or more data sources, and the measured health related information and the type of insurance policy; and (Peak at Table 1, paras. 47-51 and 58-60) (The relevant data may be collected as a single data set, or may be distributed over different locations including over different storage devices.  The customized data set may be based on the medical or health status-related data, drug data, user identity data, and insurance policy type data.)
	a decision engine coupled to the filter engine, wherein the decision engine is configured to determine an insurability risk metric that represents the individual's estimated health assessment relevant to the particular type of insurance policy and based on the generated customized data set; (Peak at para. 50) (disclosing that health data can be filtered and analyzed for the purpose of generating an insurance risk score related to a type of insurance policy)

Peak does not explicitly teach, however, McClung explicitly teaches: 

wherein the one or more data sources include at least one real-time data source that is updated on a continual basis; and (McClung at para. 37) (disclosing that data sources may be configured to transmit the health data to the health score server as and when the health data is collected, which is in near real-time)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak and McClung to provide for updating a data set on a continual basis because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry. (McClung at Abstract and paras. 3-9)

Peak and McClung do not explicitly teach, however, Li explicitly teaches:  
wherein the one or more data sources include an insurance claim data source, a pharmaceutical data source, a behavior data source, a clinical data source, a telematics data source, a law enforcement or government data source, a weather or disaster data source, or a third party data source. (Li 2009/0216747 at paras. 162-167) (See Table 2 for data sources)

As per claim 2, Peak does not explicitly teach, however, McClung does explicitly teach wherein the decision engine is further configured to: determine a variable insurability risk metric based on real-time changes to health-related information and non-health-related information obtained from the one or more data sources. (McClung at paras. 6, 22-23, 37, 59, 82, and 84) (disclosing that a customized data set of information relevant to the calculation of the health score may be filtered and can change, in real-time, based upon information in the information obtained in real-time from multiple data sources).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide a system to determine a variable insurability risk metric based on real-time changes to health-related information and non-health-related information obtained from the one or more data sources because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 3, Peak explicitly teaches “wherein the particular type of insurance policy is one of a health insurance policy, a life insurance policy, or a long-term care insurance policy.”  (Peak at para. 27) (an insurance policy).
As per claim 4, Peak explicitly teaches “wherein the filter engine is further configured to:  filter redundant data and data that is not relevant to the individual or to the type of insurance policy from the information obtained from the one or more data sources.”  (Peak at para. 97) (disclosing that "raw sensor data may be noise filtered or otherwise analyzed to determine patterns or trends" and the noise filtering would eliminate unnecessary duplicate data).
As per claim 5, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the filter engine is further configured to:  produce the customized data set that includes entries that are sorted in a predetermined order.”  (McClung at para. 66) (disclosing that received health data may be stored in a chronological order).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to produce a customized and sorted data set because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 6, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the predetermined order is based on relevance to the individual type of insurance policy, or a time associated with each entry.”  (McClung at para. 66) (disclosing that received health data may be stored in a chronological order).

As per claim 8, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the insurance claim data source provides information associated with previously filed insurance claims, cost data describing services that were provided as part of the previously filed insurance claims, and an amount of reimbursement provided for each of the previously filed insurance claims.”  (McClung at para. 60) (disclosing insurance claim data sources providing cost data from previously filed insurance claims).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide for wherein the insurance claim data source provides information associated with previously filed insurance claims, cost data describing services that were provided as part of the previously filed insurance claims, and an amount of reimbursement provided for each of the previously filed insurance claims because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.
As per claim 10, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the behavior data source provides data that describes activities and preferences of the individual and financial data associated with the individual.”  (McClung at paras. 22-23 and 59) (disclosing that "In another example, current health related data may include, but not limited to, data representative of socialization, medication adherence, environment, behavior, habits, spiritual life, exercise level, diet, nutrition, and so on." Further, "the reference database may include a record of financial information and/or census data on mortality and longevity.").
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide for wherein the behavior data source provides data that describes activities and preferences of the individual and financial data associated with the individual because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 13, Peak and McClung do not explicitly teach, however, Li does explicitly teach “wherein the weather or disaster data source provides data obtained from agencies that monitor or forecast weather patterns or disasters.”  (Li 2009/0216747 at paras. 162-167) (See Table 2 for data sources)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide a system for modeling data in conjunction with 
As per claim 14, Peak explicitly teaches “wherein the one or more data sources collect at least a part of the medical, health or drug-related data from an online social network.”  (Peak at para. 38) (disclosing that the data sources may collect part of the health related data from an online social network).
As per claim 15, Peak explicitly teaches “wherein the request requires collection and aggregation of specific types of data, and wherein the customization sets up an application specific data source to obtain the specific types of data requested in the request, and to allow generation of the insurability metric based on the specific types of data.”  (Peak at para. 39) (disclosing the collection and aggregation of specific data through a mobile application from the insurance provider).
As per claim 16, Peak explicitly teaches “wherein the measured health information is obtained directly from the individual.”  (Peak at para. 84) (disclosing a biometric monitoring device for obtaining or measuring an individual's health related data).
As per claim 17, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the filter engine produces the customized set of data based on an interaction between a first set of data obtained from a first one of the one or more data sources and at least a second set of data obtained from a second one of the one or more data sources.”  (McClung at para. 58-61) (disclosing first and second data sets obtained from first and second data sources and then categorizing and creating a customized set of data).

As per claim 18, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the interaction between the first set of data and the at least second set of data improves the insurability risk assessment for the individual.”  (McClung at para. 60) (disclosing the refinement of an insurance risk score associated with an individual to improve the insurability risk assessment).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide for wherein the interaction between the first set of data and the at least second set of data improves the insurability risk assessment for the individual because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 19, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the decision engine determines the insurability risk metric that corresponds to a predetermined period of time, and wherein the smallest duration of the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide for wherein the decision engine determines the insurability risk metric that corresponds to a predetermined period of time, and wherein the smallest duration of the predetermined period of time is one hour because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)
As per claim 20, Peak does not explicitly teach, however, McClung does explicitly teach “wherein the decision engine determines the insurability risk metric that includes a weighted average of insurance risk assessment values, information identifying a particular statistics-based model that was used to produce the insurance risk assessment values, and one or more assumptions that were made in producing the insurance risk assessment values based on the particular statistics-based model.”  (McClung at para. 88) ("In addition to accessing the health score, the server 102 may provide the end user 106 with options to run analytics on the data stored in the server 102. For example, the end user 106 can run analytics on the health data stored in the repository 318 and/or the health score database 328. For example, the end user 106 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, and Li to provide for wherein the decision engine determines the insurability risk metric that includes a weighted average of insurance risk assessment values, information identifying a particular statistics-based model that was used to produce the insurance risk assessment values, and one or more assumptions that were made in producing the insurance risk assessment values based on the particular statistics-based model because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (McClung at Abstract and paras. 3-9)

Claims 9, 11, 29, 31, 49, and 51 are rejected under 35 U.S.C. § 103 as being unpatentable over Peak, U.S. Patent Application Publication Number 2011/0161100, in view of McClung, U.S. Patent Application Publication Number 2014/0074510, in view of Li, U.S. Patent Application Publication Number 2009/0216747; and in further view of Kane, U.S. Patent Application Publication Number 2011/0113002.
As per claim 9, Kane does explicitly teach “wherein the pharmaceutical data source provides data associated with therapeutic mechanism of action of one or more drugs, a target behavior in human body, side effects and toxicity of the one or more drugs, and drug trial information obtained as a result of phases 0 through 4 of a discovery process associated with one or more drugs.”  (Kane at Abstract, para. 144, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, Li, and Kane to provide for wherein the pharmaceutical data source provides data associated with therapeutic mechanism of action of one or more drugs, a target behavior in human body, side effects and toxicity of the one or more drugs, and drug trial information obtained as a result of phases 0 through 4 of a discovery process associated with one or more drugs because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (Kane at Abstract and paras. 10-15)
As per claim 11, Kane does explicitly teach “wherein the clinical data source provides patient data stored in one or more computer-based information system that aggregate patient data for use by physicians, hospitals or as part of a health-information exchange, the clinical data source further providing drug trial information produced as a result of phases 0 through 4 of drug discovery process, and additional data associated with long-term effects, efficacy and issues related to particular drugs.”  (Kane at Abstract, para. 144, and Fig. 1) (disclosing a pharmaceutical data source with data related to "risk of adverse drug reactions and therapeutic responses at the time of drug dispensing", "human genetic and genomic information to guide prescription dispensing 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, Li, and Kane to provide for wherein the clinical data source provides patient data stored in one or more computer-based information system that aggregate patient data for use by physicians, hospitals or as part of a health-information exchange, the clinical data source further providing drug trial information produced as a result of phases 0 through 4 of drug discovery process, and additional data associated with long-term effects, efficacy and issues related to particular drugs because it allows for a timelier and more comprehensive analysis of health risk determinations that can be used for a specific entity or used in general across the industry.  (Kane at Abstract and paras. 10-15)

Claims 12, 21, 32, 41, 52, and 61 are rejected under 35 U.S.C. § 103 as being unpatentable over Peak, U.S. Patent Application Publication Number 2011/0161100, in view of McClung, U.S. Patent Application Publication Number 2014/0074510, in view of Li, U.S. Patent Application Publication Number 2009/0216747; and in further view of Mullins, U.S. Patent Application Publication Number 2011/0040582.
As per claim 12, Mullins does explicitly teach “wherein the law enforcement or government data source provides data associated with fraud history, criminal history, 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, Li, and Mullins to provide for wherein the law enforcement or government data source provides data associated with fraud history, criminal history, residence history or aliases or other names associated with the individual because it allows for in improved system to combine the speed of a computerized underwriting process with a more detailed insurance risk assessment to allow for more efficient insurance policy updates.  (Mullins at Abstract and paras. 2-8)
As per claim 21, Mullins does explicitly teach “wherein the decision engine determines the insurability risk metric based on information obtained from a law enforcement or government data source that allows a determination of a true identity of the individual based on aliases or former names of the individual, and wherein the filtering comprises producing the customized data set that is based on the identity of the individual.”  (Mullins at para. 11) (DMV records may be utilized for verification of a person's identity).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peak, McClung, Li, and Mullins to provide for wherein the decision engine determines the insurability risk metric based on information obtained from a law enforcement or government data source that allows a determination of a true identity of the individual based on aliases or former names of the individual, and wherein the filtering comprises 
Claims 22, 42, and 62 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 23-26, 28-35, and 37-41 are substantially similar to claims 2-6 and 8-21, thus, they are rejected on similar grounds.
Claims 43-46, 48-55, and 57-61 are substantially similar to claims 2-6 and 8-21, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on December 10, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-6, 8-26, 28-35, 37-46, 48-55, and 57-62, Examiner notes the following:
 Applicant argues that the claims are integrated into a practical application.  	Examiner disagrees, however, and notes that the additional elements of the computer system - a “circuit”, “storage”, “interface”, and “device” - to perform the “receiving”, “updating”, “filtering”, and “determining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to a system for filtering and analyzing health and medical data and determining a health 
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-6, 8-26, 28-35, 37-46, 48-55, and 57-62, Examiner notes that references teach the newly amended limitations in the claims as noted above in the instant rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698